UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7645


NORMAN RATTLIFF, JR.,

                Plaintiff - Appellant,

          v.

GERALD MCPEAK, Superintendent, New River Valley Regional
Jail; N. H. PELKINS, Correctional Officer Supervisor, New
River Valley Regional Jail; JOHN DOE, JR., Primary Care
Physician, New River Valley Regional Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00551-gec-mfu)


Submitted:   December 8, 2010             Decided:   December 23, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norman Rattliff, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman   Rattliff,       Jr.,    appeals   the   district     court’s

orders dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b)(1) (2006), for failure to state a claim, and

denying reconsideration of that order.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated   by    the    district   court.      See    Rattliff    v.

McPeak, No. 7:08-cv-00551-gec-mfu (W.D. Va. Dec. 31, 2008 & Mar.

19,   2009).      Further,      we    deny    Rattliff’s     motion      for   the

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the      court    and   argument     would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                        2